Order entered April 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00169-CV

               TOM BENSON, D/B/A LOW PRICE BAIL BONDS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 1
                                  Dallas County, Texas
                         Trial Court Cause No. MC-14-R0012-D

                                           ORDER
       On April 20, 2015, we ordered Dallas County Clerk John F. Warren to file, no later than

April 24, 2015, a supplemental clerk’s record containing the record from the Richardson

Municipal Court in cause number MC-14-R0012-D and all other pleadings originally filed in

County Court at Law No. 1 in cause number CC-13-04944-A. By letter filed April 23, 2015,

Shantay Smith, a county clerk process support supervisor, informed the Court that the clerk’s

record filed March 12, 2015 contains all the records the Dallas County Clerk received from the

Richardson Municipal Court and from County Court of Law No. 1. The letter further states the

Dallas County Clerk has no additional records to file.

       Because the Dallas County Clerk has no additional records to file and the County

Criminal Court of Appeals’ docket sheet reflects no hearing was held in this bond forfeiture case,
we deem the March 12, 2015 clerk’s record the complete appellate record. Accordingly, we

ORDER appellant to file his brief no later than June 1, 2015. See TEX. R. APP. P. 38.6(a).




                                                    /s/    CRAIG STODDART
                                                           JUSTICE